NIX, Presiding Judge:
Plaintiff in Error, David Milton Sprouse, -was convicted in the District Court of ■Oklahoma County with the crime of Taking Indecent Liberties with a Female Child “Under the Age of Fourteen Years. From -that conviction he has attempted to appeal -to this Court by casemade with petition in error attached.
This cause was filed in this Court on May 3, 1967. On June 1, 1967, the Attorney ■General filed a Motion to Dismiss on the grounds that the casemade does not contain -a judgment and sentence, or show whether -the defendant is in the penitentiary or on bail.
No attempt to refute the Motion has been -made, and the case was set for argument on -the motion on September 20, 1967; at which -time the cause was submitted.
The law is clear and concise on this matter. We have stated repeatedly, as in Greenwood v. State, Okl.Cr., 375 P.2d 661:
“Where casemade does not contain formal judgment and sentence, the record cannot be considered even as a transcript, and the appeal will be dismissed.”
Therefore, the state’s Motion to Dismiss is sustained, and the attempted appeal dismissed, judgment and sentence affirmed.
BUSSEY and BRETT, JJ., concur.